Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 1 of 20 Pageid#: 84




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 REGAL CINEMAS, INC.,

       Plaintiff,

 v.                                                   Civil Action No.: 3:21-cv-00004-GEC

 TOWN OF CULPEPER,

      Defendant.

 MEMORANDUM IN SUPPORT OF DEFENDANT TOWN OF CULPEPER’S MOTION
                TO DISMISS PLAINTIFF’S COMPLAINT

       COMES NOW the Defendant, Town of Culpeper, by counsel, pursuant to Rule 12(b)(6),

Fed. R. Civ. P., and in support of its Motion to dismiss Plaintiff Regal Cinemas, Inc.’s Complaint

against it for failure to state a claim upon which relief may be granted states as follows:

                                         BACKGROUND

       Plaintiff Regal Cinema, Inc. (hereinafter “Regal”) asserts a four count Complaint against

the Defendant Town of Culpeper (hereinafter “Town”) for damages and equitable relief related

to an April 29, 1999 Lease, attached as Exhibit 1 to the Complaint, (hereinafter “Lease”),

between the Town as landlord under the Lease, and Regal as the successor tenant under the

Lease. Regal, and its predecessor, operated a movie theater at the leased premises, commonly

known as 210 S. Main Street, Culpeper, VA, (hereinafter “Property”) until approximately March

23, 2020. Complaint ⁋⁋ 1, 34-36. Between March 23, 2020 and July 1, 2020 movie theaters

were closed in the Commonwealth of Virginia pursuant to executive order. Complaint ⁋⁋ 34, 35,

and 37. Movie theaters in the Commonwealth of Virginia were permitted to resume operations

on July 1, 2020 and Regal resumed its movie theater operations at the Property on August 28,

2020. Complaint ⁋ ⁋ 37 and 39. Regal then “temporarily suspended its operations on October 9,

                                                  1
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 2 of 20 Pageid#: 85




2020, due to low attendance, lack of film product, and safety concerns […].” Complaint ⁋ 39

(emphasis added). As of the date Regal filed the Complaint, its movie theater remains closed.

Complaint ⁋ 42. Regal likewise ceased making timely rent payments under the Lease.

Complaint ⁋ 46. On February 10, 2021, over 120 days after Regal closed its movie theater

operations to the public, the Town provided Regal a notice “purporting” to terminate the Lease,

pursuant to Section 19 of the Lease and for default of for failure to pay rent (hereinafter the

“Notice”), Complaint Exhibit 7. Complaint ⁋ ⁋ 61 and 64. Rent under the Lease is not fixed, but

based upon gross receipts for the movie theater for the prior year. Complaint ⁋ 15, Lease Section

6. Following receipt of the Notice, Regal remitted to the Town Fifty-Six Thousand Four

Hundred Twenty-Eight and 65/100 dollars ($56,428.65) in rent and late fees due for the ten-

month period of May 1, 2020 through February 2021. Complaint ⁋ 64.

       All four counts of Regal’s Complaint arise out of its claims the Notice was “improper and

ineffective” either based upon Regal’s interpretation of the terms of the Lease or Regal’s position

that performance under Section 19 of the Lease, related to operation of the movie theater, is

excused. See Complaint Counts I-IV.

                                      LEGAL STANDARD

       In order to state a claim upon which relief may be granted, a complaint must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). “[W]hile Rule 8 does not require ‘detailed factual allegations,’ a plaintiff must still

provide ‘more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.’ Enomoto v. Space Adventures, Ltd., 624 F. Supp. 2d 443, 448 (E.D. Va.

2009) quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964–65, 167 L. Ed. 2d

929 (2007) (citation omitted).



                                                  2
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 3 of 20 Pageid#: 86




        Rule 12(b)(6) provides for dismissal of a claim upon a showing that the claimant has not

alleged “sufficient facts upon which relief may be granted.” Fed. R. Civ. P. 12(b)(6). A motion

to dismiss for failure to state a claim should be granted if the complaint does not allege “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp., 550 U.S. at 570.

Although the Court should “assume the truth of all facts alleged in the complaint and the existence

of any fact that can be proved, consistent with the complaint's allegations,” E. Shore Markets, Inc.

v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000), the Court is not bound by the “legal

conclusions drawn from the facts” and “need not accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” Id.

        This standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). A

complaint that contains only “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action” is inadequate to meet this standard. See Bell Atlantic Corp., 550 U.S. at 555.

        The Fourth Circuit Court of Appeals applied the standard set forth in Twombly and Iqbal

to procedural motions to dismiss under Fed. R. Civ. P. 12(b)(6). The Court held that to survive a

motion to dismiss, a complaint must “plead sufficient facts to allow a court, drawing on ‘judicial

experience and common sense,’ to infer ‘more than the mere possibility of misconduct.’” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 256 (4th Cir. 2009) (quoting

Ashcroft, 129 S. Ct. at 1950); see also Francis v. Giacomelli, 588 F.3d 186 (4th Cir. 2009)

(affirming grant of motion to dismiss because plaintiff failed to state a plausible claim for relief).




                                                   3
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 4 of 20 Pageid#: 87




                                           ARGUMENT

       I. Regal’s Allegations Do Not State a Cause of Action for Declaratory Judgment (Count
I).

       Regal cannot base an action for declaratory judgment on its claim the Town improperly

issued the Notice terminating the Lease. “[D]eclaratory judgment is generally unavailable when

claims and rights asserted have fully matured, and the alleged wrongs have already been

suffered.” Jones v. Jones, 206 F. Supp. 3d 1098, 1112–13 (E.D. Va. 2016) (internal citations and

quotations omitted). A district court’s authority to issue a declaratory judgment is discretionary

and the court should consider whether doing so will serve a “useful purpose in clarifying and

settling the legal relations in issue[…].” Id. (quoting Centennial Life Ins. Co. v. Poston, 88 F.3d

255, 256 (4th Cir.1996)) (internal citations and quotations omitted); Metra Indus., Inc. v.

Rivanna Water & Sewer Auth., No. 3:12CV00049, 2014 WL 652253, at *2 (W.D. Va. Feb. 19,

2014) (quoting Volvo Constr. Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d 581, 594 (4th

Cir.2004)) (internal citations and quotations omitted). Declaratory judgment serves no “useful

purpose when it seeks only to adjudicate an already-existing breach of contract claim.” Metra

Indus. Inc. at 2. When “the same conduct underlies [the plaintiff]’s claims for declaratory

judgment and breach of contract […] the claim for declaratory relief is duplicative and […]

permitting the claim will not serve a useful purpose in settling the legal relations at issue.” Id.

       Here, Regal’s Count I for Declaratory Judgment and Count IV for Breach of Contract are

both based on the same underlying conduct, specifically the Town’s Notice to Regal terminating

the Lease, and on Regal’s argument that the Notice was not permitted under the Lease or that

Regal’s performance under the Lease is excused, rendering the Notice ineffective. However,

there is no future uncertainty for the Court to adjudicate in Regal’s Complaint. To the contrary,

Regal acknowledges it seeks to adjudicate an already existing breach of contract claim, by

                                                  4
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 5 of 20 Pageid#: 88




including Count IV for Breach of Contract in the Complaint. There would be no useful purpose

in the Court issuing a discretionary declaratory judgment that the Town terminating the Lease for

default was improper when such allegations are fully duplicative of Regal’s breach of contract

claim.

         As such, Regal fails to state a proper claim for declaratory relief and Count I of the

Complaint should be dismissed with prejudice.

         II. Regal Does Not Plead Sufficient Plausible Factual Allegations to State a Cause of

Action for Injunctive Relief (Count II).

         Regal’s request the Town be enjoined from exercising its contractual rights is not

founded in law or fact. “A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374, 172

L. Ed. 2d 249 (2008). The standard for a permanent injunction is essentially the same as for a

preliminary injunction with the exception that the plaintiff must show actual success. Winter at

32, 381. “Each of these four requirements must be satisfied.” Mountain Valley Pipeline, LLC v.

W. Pocahontas Properties Ltd. P'ship, 918 F.3d 353, 366 (4th Cir. 2019).

         As discussed supra and infra, Regal is not likely to succeed on the merits. However, the

injunctive relief Regal seeks goes well beyond the scope of available relief for even those

unsupported causes of action. Regal functionally requests the Court completely rewrite the

Lease and Virginia landlord-tenant law to give Regal the unilateral authority to decide when and

if to operate the movie theater, in direct contravention to the express terms of Section 19 of the

Lease, and additionally strip the Town of most of its rights and all of its remedies under the



                                                   5
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 6 of 20 Pageid#: 89




Lease and Virginia landlord-tenant law. Complaint ⁋ 80. Regal not only challenges the Notice

terminating the Lease, but also asks the Court to rule the Town cannot terminate the Lease under

Section 19 of the Lease so long as Regal chooses to remain closed; that the Town cannot ever

reenter the Property except upon undefined “permitted reasons upon proper notice;” and that the

Town cannot ever retake possession of the Property, nor ever interfere with Regal use or access

to the Property, functionally creating a corporate life estate in the Property vested in Regal. Id.

Regal provides no legal theory by which the Court can take such broad actions, much less any

suggestion that Regal is likely to succeed on such claims.

       Likewise, Regal’s argument that it will suffer irreparable harm including the “loss of

occupancy and use of [the Property],” “loss of business opportunity to earn revenue at the

Property,” “loss of brand value and good reputation it has at the Property,” and “loss of value on

its remaining options to extend the Lease” does not weigh in Regal’s favor in light of Regal’s

admission that its October 9, 2020 closing of its movie theater operations was based on business

decisions, including “customers’ willingness to return to movie theaters,” “low attendance,” and

“lack of film product” in addition to “safety concerns.” Complaint ⁋ ⁋ 76, 38, and 39. Regal

closed its movie theater operations, despite being legally able to remain open, albeit subject to

“certain restrictions and with limited capacity.” Complaint ⁋ 37. Regal did in fact open under

those restrictions, and then made the decision (not pursuant to a governmental order) to close

again. Complaint ⁋ 39. Further, Regal “took no further or alternative action to protect its rights

and interests under the Lease.” Complaint ⁋ 52. Any harm Regal has, or may experience, is self-

inflicted and cannot be the basis for injunctive relief against the Town.

       Both the elements of balance of the equities and public interest weigh heavily against

Regal. As Regal repeatedly references in its Complaint, the Lease at hand does not provide even



                                                  6
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 7 of 20 Pageid#: 90




a base rent to the Town, rather rent is based on Regal’s revenue at the Property. See Complaint ⁋

51, Lease Section 6. Therefore, by remaining closed and not generating revenue, Regal deprives

the Town of any reimbursement for its ongoing occupancy of the Property while also depriving

the Town from any ability to mitigate damages and re-let the Property. Regal claims that the

balance of the equities weighs in their favor by requiring parties to “honor their executed

contracts” while simultaneously requesting the Court ignore the express terms of the contract at

issue. Complaint ⁋ 79. Section 19 of the Lease is clearly intended to prevent the tenant, Regal,

from unilaterally ceasing operations and depriving the landlord, the Town, of rent under the

Lease. Moreover, the Town is not merely a business, but a governmental entity. Complaint ⁋ 6,

Lease First Paragraph. Yet Regal makes the bold claim that allowing a private corporation

exclusive possession of government owned property and giving that private corporation

exclusive control of when and if it undertakes any activities which trigger its rent obligations and

stripping the governmental entity of its rights and recourse as to the contract with the private

corporation is somehow in the public interest. Regal’s position is without support in the law or

facts before the Court.

       Regal fails on all four elements of injunctive relief, and therefore fails to state a claim

upon which relief may be granted.

       III. Count III “Equitable Estoppel” is Not a Cause of Action.

       Regal does not plead sufficient facts to support a cause of action for equitable estoppel,

because no such cause of action exists. “[T] there is no recognized cause of action for estoppel

under Virginia law […] [E]quitable estoppel usually operates as a shield, as opposed to a sword,

and it does not of itself create a new right or give a cause of action.” Parker v. Westat, Inc., 301

F. Supp. 2d 537, 544 (E.D. Va. 2004) (internal citations and quotations omitted). “Thus, there is



                                                  7
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 8 of 20 Pageid#: 91




no such thing as a ‘claim’ based on the doctrine of equitable estoppel.” Nasser v. WhitePages,

Inc., No. 5:12CV00097, 2014 WL 55783, at *1 (W.D. Va. Jan. 7, 2014).

       Regal’s Count III “Equitable Estoppel” is based on a cause of action that does not exist in

Virginia. Regal cannot plead any amount of facts to cure this failure, nor may the Court grant

relief on a claim that is not recognized as a cause of action. Therefore, Count III “Equitable

Estoppel” should be dismissed with prejudice as it is not possible for Regal to cure this

fundamental defect in their pleading.

       Even if the Court were inclined to consider an affirmative defense as a cause of action,

“the doctrine of equitable estoppel prevents the showing of the truth [and] is applied rarely and

only in extraordinary circumstances.” Anderson v. Cox, 977 F. Supp. 413, 415–16 (W.D. Va.

1997). The six elements of equitable estoppel “should be evaluated stringently by the court

[and] proved by the party seeking to invoke the doctrine by clear, precise, and unequivocal

evidence.” Id. Those elements are 1) a representation or concealment of material facts; 2) made

with knowledge of the true state of facts; 3) to another party ignorant of the truth of the matter;

4) with the intention that the other party act on it; 5) proved to have been the inducement for the

other party’s action; and 6) resulting in the party claiming estoppel being misled to their injury.

       Here, Regal’s allegations are nothing more than “labels, conclusions, and a formulaic

recitation of the elements” that are not plausible on their face. See Iqbal, 556 U.S. at 678. See

also Twombly, 550 U.S. at 555. Regal’s entire argument appears to be based upon its allegations

that after Regal defaulted on the rent Regal attempted to negotiate the rent arrearage, during

which discussions the Town’s Treasurer “assured Regal of the Town’s support of Regal and its

lease in the Property, even stating that the Town was looking forward to Regal’s re-opening in

the spring of 2021.” Complaint ⁋ ⁋ 46-50. Regal then goes on to allege:



                                                  8
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 9 of 20 Pageid#: 92




       In reasonable reliance on the Town’s assurances that the parties’ relationship under the
       Lease would continue into 2021 without issue, Regal engaged in negotiations with the
       Town to establish a payment plan for past due rent, and planned to reopen to the public in
       the spring, but took no future or alternative action to protect its rights and interests under
       the Lease.

Complaint ⁋ 52.

       On January 27, 2021, Town Treasurer Kartel informed Regal that (i) the Town would not
       permit any abatement of the past due rent, (ii) the Town understood that the rent of the
       upcoming annual period was expected to be fairly nominal, (iii) that Regal making
       payments of all amounts owed should not be an issue, and (iv) he would follow up with
       Regal after the next Town Council meeting. Regal responded that it would be standing
       by.

Complaint ⁋ 54.

Regal then goes on to complain that the Town “without warning blindsided” Regal with the

Notice on February 10, 2021, which stated that Regal had ceased operations “‘for a continuous

period in excess of 120 days, namely October 9, 2020 through February 9, 2021’ and is therefore

in default under Section 19 of the Lease.” Complaint ⁋ ⁋ 56 and 58.

       Regal argues that it was in default under Section 6 of the Lease and requested a waiver of

that default, the Town discussed the matter with Regal and considered the request, before

responding on January 27, 2021 “the Town would not permit any abatement of the past due rent”

and that “Regal making payments of all amounts owed should not be an issue.” Complaint ⁋ ⁋

48-54. Despite this, instead of curing its default under Section 6 of the Lease, Regal “responded

that it would be standing by” and did not pay the May 1, 2020 to February 2021 rent until after it

received the Notice. Complaint ⁋ ⁋ 54, 64, and 66. Yet Regal takes the position that it only

“negotiated” partial performance, via “payment plan,” of its pre-existing contractual duties to

pay past due rent “in reasonable reliance on the Town’s assurances that the parties’ relationship

under the Lease would continue into 2021” and that it “took no further or alternative action to

protect its rights and interests under the Lease.” Complaint ⁋ 52. Regal argues that the Town’s

                                                 9
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 10 of 20 Pageid#: 93




 willingness to entertain waiving a default under Section 6 of the Lease, before refusing to waive

 the Section 6 default on January 27, 2021, constitutes a waiver by the Town of the future default

 on February 9, 2021 by Regal under Section 19 of the Lease. Regal’s argument makes no sense

 under equitable principals and even less sense under the plain language terms of the Lease.

 Section 26 of the Lease requires all modifications of the Lease to be in writing and “executed

 and acknowledged by each of the Parties.” Section 30 of the Lease further provides that:

        The failure of the Landlord or Tenant to insist upon strict performance of any of the
        terms, conditions, or covenants herein shall not constitute or be construed as a waiver or
        relinquishment for the future of any such terms, conditions, or covenants, and any such
        terms, conditions, or covenants shall continue in full force and effect. The payment of
        rent by Tenant, or the receipt of the payment of rent by Landlord, with knowledge of the
        breach of any other covenant herein contained, shall not be deemed a waiver of such
        breach on the part of either party.

        Yet Regal argues that the Court should ignore the Lease’s clear contractual language

 regarding modifications and waiver. Instead Regal requests the Court permit Regal’s implausible

 claim that: 1) the Town’s participating in negotiations related to the payment of rent and vague

 assurances of “the Town’s support of Regal and its lease in the Property, even stating that the

 Town was looking forward to Regal’s re-opening in the spring of 2021” allegedly made during

 the course of those discussions, 2) combined with formulaic recitations that Regal somehow

 relied on those actions to commit an additional breach of the Lease, 3) estops the Town from

 enforcing its rights pursuant to Regal’s second breach and requires the Court ignore the plain

 terms of the Contract precluding such an estoppel.

        Regal fails to plead a cause of action for equitable estoppel, and any attempt to amend

 Count III would be futile. Therefore, Count III Equitable Estoppel should be dismissed with

 prejudice.




                                                 10
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 11 of 20 Pageid#: 94




         IV. Regal Fails to Plead a Cause of Action for Breach of Contract (Count IV) against the
 Town.

         Regal’s attempts to plead breach of contract are contrary to basic rules of contractual

 construction. “The elements of a breach of contract action are (1) a legally enforceable

 obligation of a defendant to a plaintiff; (2) the defendant's violation or breach of that obligation;

 and (3) injury or damage to the plaintiff caused by the breach of obligation.” Filak v.

 George, 267 Va. 612, 619, 594 S.E.2d 610, 614 (2004).

         The interpretation of a contract presents a question of law. The contract is construed as
         written, without adding terms that were not included by the parties. When the terms in
         a contract are clear and unambiguous, the contract is construed according to its plain
         meaning. Words that the parties used are normally given their usual, ordinary, and
         popular meaning. No word or clause in the contract will be treated as meaningless if a
         reasonable meaning can be given to it, and there is a presumption that the parties have not
         used words needlessly.

 City of Chesapeake v. States Self-Insurers Risk Retention Grp., Inc., 271 Va. 574, 578, 628

 S.E.2d 539, 541 (2006) (internal citations and quotations omitted).

         Regal’s construction of the Lease requires the Court to ignore Section 13 of the Lease in

 its entirety, ignore multiple clauses of Section 19 of the Lease, and import clauses from Section

 20 of the Lease into Section 19 of the Lease without a textual basis to do so. Regal requests the

 Court enforce non-existent obligations against the Town, while excusing Regal from its plain

 language obligations under the Lease.

                A. Regal ceased operating its movie theater business at the Property for a period
         of one hundred twenty days.

         The plain language of Section 19 of the Lease provides for default and termination of the

 Lease in the event Regal “vacates, abandons or deserts the property, or ceases operating its

 movie theater business at the Property for a period of one hundred twenty days (120) or more,

 without opening or reopening as the case may be […].” Lease Section 19 (emphasis added). As



                                                   11
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 12 of 20 Pageid#: 95




 discussed previously, there is no base rent required under the Lease; rather, rent is due quarterly

 based on a percentage of gross receipts from use of the Property, “including but not limited to,

 tickets, food, beverage, and novelty item sales.” Lease Section 6. The Lease also makes it clear

 that the parties intention is for the Property to be used as a movie theater complex. Lease 2nd

 Whereas Clause, Lease Sections 1 and 2. The Lease effectuates the rental of publicly owned

 land to a private corporation for a movie theater to be open to the public. Lease 1st & 2nd

 Whereas Clause, Lease Sections 1, 3, and 4 (“On or before the Commencement Date, Tenant

 shall, at its sole cost and expense, complete all construction and have the Complex ready for

 opening to the public.” Lease Section 4.). The Lease further provides what Regal admits are

 “favorable annual rent payments, to be paid quarterly, based upon its total gross receipts for the

 prior year.” Complaint ⁋ 15, Lease Section 6. The Lease provides Regal has a separate ongoing

 maintenance obligation. Lease Section 4, 2nd & 3rd Paragraphs.

        Under the Virginia standard rules of contractual interpretation that “[n]o word or clause

 in the contract will be treated as meaningless if a reasonable meaning can be given to it, and

 there is a presumption that the parties have not used words needlessly,” in the context of the

 entire Lease Section 19’s language “ceases operating its movie theater business at the Property”

 means just that - Regal closed the movie theaters to the public and stopped generating gross

 receipts from use of the Property, “including but not limited to, tickets, food, beverage, and

 novelty item sales.” See City of Chesapeake at 578, 541; Lease Sections 6 and 19; Complaint ⁋ ⁋

 39 and 42.

                        1. Regal’s “intent” is not relevant to if it “ceased movie theater
                        operations.”

        Regal attempts to sidestep this clear breach of contract by asking the Court to add

 additional terms not found in the Lease, specifically that the cessation of operations must be

                                                  12
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 13 of 20 Pageid#: 96




 “willing” and “with no intent to reopen the movie theater on the Property.” Complaint ⁋ 27.

 None of this “intent” language is found within the Lease itself, but Regal requests the Court

 insert it, in clear contravention of basic contractual interpretation principals. The Lease provides

 a bright line of one hundred twenty (120) days during which the tenant, Regal, can cease

 operations before being declared in default. Lease Section 19. Regal may not ask the Court to

 add nebulous “intent” language to the terms which is simply not there.

                        2. Regal does not allege a “fire or other casualty.”

        Regal appears to hint, but not state plausible facts to support, that Regal considers ceasing

 its operations to be a “fire or other casualty.” See Complaint ⁋ ⁋ 26, 40, 72. However, to the

 extent Regal is attempting to plead such, neither the Lease, which addresses such events in

 Section 13, nor Regal’s own pleadings, which repeatedly state Regal’s closure was at its own

 choice and due to various business concerns including lack of films and low attendance, support

 such a claim. Lease Section 13; Complaint ⁋ ⁋ 37, 39, 46, and 73.

                        3. Regal’s contractual maintenance obligation of the Property does not
                        constitute “movie theater operations.”

        Regal asserts that it “continued to operate its movie theater business on the Property,

 including maintaining the Property, continuing to supply the Property with all utilities, preparing

 the Property for re-opening, and employing personnel to monitor the Property.” Complaint ⁋ 45;

 see also Complaint ⁋ ⁋ 41and 44. However, as noted above, Regal has a separate obligation

 under Lease Section 4 to maintain the Property and, further, is obligated under Lease Section 10

 to maintain utilities at the Property. Lease Sections 4 and 10. Suggesting that not breaching

 additional contractual obligations under Lease Sections 4 and 10 constitutes compliance with the

 separate contractual obligation to operate “[Regal’s] movie theater business at the Property”




                                                  13
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 14 of 20 Pageid#: 97




 pursuant to Section 19 of the Lease runs contrary to basic principles of contractual construction

 and would render the “operating” clause superfluous.

               B. Section 19 of the Lease does not require thirty (30) days’ notice nor
        opportunity to cure.

        Regal’s position that the Court should overlay the Lease’s Section 20 requirements over

 the Lease’s Section 19 requirements is likewise not founded in basic contractual construction

 principals. Complaint ⁋ 30. Lease Section 19 provides:

        In the event [Regal] […] ceases operating its movie theater business at the property for a
        period of one hundred twenty days (120) or more, without opening or reopening as the
        case may be […] [Town] may, at its sole option, declare [Regal] in default and terminate
        this Lease by giving written notice of such termination and the effective date thereof to
        [Regal]. Upon giving such notice, this Lease shall cease and come to an end as of the
        date set forth in said notice with the same force and effect as if such date had originally
        been set forth as the expiration date of this Lease. […] [Town] shall have each and all
        remedies provided for default in this Lease.

 Lease Section 19 (emphasis in original). The plain language of Section 19 of the Lease provides

 for a specific notice process, that does not include a cure option, to terminate the Lease in the

 event Regal ceases it movie theater operations. To insert a thirty (30) day notice and cure option,

 which is not included in Section 19, not only constitutes “adding terms that were not included by

 the parties,” but also would permit Regal to unilaterally close operations for up to five (5)

 months at a time, depriving Town of over forty-one percent (41%) of its rental income in any

 given year. See City of Chesapeake at 578, 541; Lease Section 6. The Court should not

 judicially revise the plain language of the parties’ contract.

        Further, Section 19 of the Lease also provides that in the event of termination pursuant to

 Section 19 “[Town] shall have each and all remedies provided for default in this Lease.” Lease

 Section 19. Thus, the plain language of the Lease imports additional default remedies, but not




                                                   14
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 15 of 20 Pageid#: 98




 notice requirements to Section 19. This reading is reinforced by the remedies provided in

 Section 20 “Default”:

         […] then in any such case, Landlord may, at its sole option, exercise any one or more of
         the following remedies:
         i. Landlord may terminate the Lease by giving Tenant written notice of Landlord’s
         intention to do so, which notice may be provided with the notices required in this
         paragraph, in which event the terms of this Lease shall end, and all rights, title and
         interest of Tenant hereunder shall expire on the date stated in such notice, which shall
         not be less than thirty (30) days after the date of the notice by Landlord of its intention to
         so terminate, but Tenant’s obligation hereunder shall be continuing. Tenant covenants
         in such event, peacefully and quietly to yield up and surrender the Property to Landlord.
         Landlord may, at its sole discretion, re-enter and take complete and peaceful possession
         of the Premises, with or without process of law, and may remove all persons therefrom;

         ii. Landlord may enforce the provisions of this Lease and may enforce and protect the
         right of Landlord here under by a suit or suits in equity or at law for the specific
         performance of any covenant or agreement contained herein or for the enforcement of
         any other appropriate legal or equitable remedy;

         iii. Landlord may seek liquidated damages from the Tenant in the amount equal to rent
         for the prior nine (9) months, to compensate the Landlord for the time, lost profit and
         inconvenience of having to lease the Property anew.

 Lease Section 30. If Regal were correct, the termination language included in Section 19 of the

 Lease would be duplicative of the termination remedy already provided under Section 20 of the

 Lease and the majority of the language included in Section 19 of the Lease would be

 superfluous.

        Moreover, the Court would be required to ignore the distinction between Section 19’s

 language, which places no restrictions on the effective date of the termination, and Section 20,

 which clearly requires the effective date of the termination “shall be not less than thirty (30) days

 after the date of the notice by Landlord of its intention to terminate.” Compare Lease Section 19

 and Lease Section 20. This is because the Lease draws a clear distinction between the defaults of

 vacation, abandonment, desertion, or cessation of operations described in Section 19 of the Lease

 and failure to pay rent, failure to remain in legal compliance, failure to maintain or repair the

                                                  15
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 16 of 20 Pageid#: 99




 Property, failure to maintain insurance, insolvency, and “catchall” breaches of the Lease

 addressed by Section 20 of the Lease. Id.

          Plain reading of the Lease and basic rules of contractual construction permitted the Town

 to terminate the Lease upon written notice at an effective date selected by the Town. The Lease

 contains no requirement Regal be provided thirty (30) days, or any opportunity to “cure” its

 failure to operate the theater for the Town to effectuate termination under Section 19 of the

 Lease.

                 C. Regal’s performance is not excused.

          Regal’s litany of legal conclusions as to why it should be excused from performance

 under the Lease are mere labels and not supported by its factual pleadings. See Complaint ⁋ 92

 (“Alternatively, if Regal is in default under the Lease, such default has been excused by the

 doctrines of force majeure, frustration of purpose, failure of consideration, illegality,

 impossibility, and/or impracticability of performance.”) However, Regal’s factual allegations

 are that Regal was legally permitted to resume movie theater operations on or about July 1, 2020,

 did in fact resume movie theater operations on August 28, 2020, and then “suspended

 operations” on October 9, 2020 due to “low attendance, lack of film product, and safety

 concerns.” Complaint ⁋ ⁋ 37 and 39.

          Lease Section 19 excuses Regal’s operation of the movie theater only for “making of

 necessary renovations or repairs following a fire or other casualty.” Lease Section 19. Lease

 Section 13 further clarifies the parties’ rights and obligations in relation to “Damage by Fire or

 Act of God,” specifically:

          If the Complex or other improvements on the Property, or any part thereof, are damaged
          or destroyed by fire, flood, natural causes, or other casualty, Tenant shall promptly notify
          Landlord of such destruction or damage; and Tenant with reasonable promptness and
          diligence shall rebuild, replace and repair any damage or destruction to the Property, at its

                                                   16
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 17 of 20 Pageid#: 100




        sole cost and expense, to the extent of insurance proceeds available, in conformity with
        the requirements of Paragraph 11 above, so that after the completion of such repairs the
        Property shall be, as nearly as possible, in a condition as good as and having the value as
        great as the condition and value thereof immediately prior to such damage or destruction.

 Lease Section 13. The Lease does not contain any language, nor contemplate, excuse of

 performance by Regal because “restrictions implemented by the government have negatively

 impacted customers’ willingness to return to movie theaters.” Complaint ⁋ 38. Regal has not

 alleged any part of the Property was damaged or destroyed by fire, flood, natural causes, or other

 casualty, requiring “necessary repairs or renovations.” Rather Regal alleges it was legally

 permitted to operate its movie theater, subject to certain restrictions, but Regal was not able to

 attract enough customers, under whatever metric it applied, and so exercised its discretion and

 suspended operations. Complaint ⁋ ⁋ 37-39; See also Complaint ⁋ 42 (“Regal’s theater remains

 temporarily closed to the public as of the date of this filing, but Regal intends to re-open the

 theater shortly.”) (emphasis added).

        Regal’s claim that it could not resume operations at any point in time between October 9,

 2020 and February 9, 2021 and therefore its performance is excused is not plausible on its face,

 nor an accurate conclusion of law.

        [I]f one undertakes unconditionally to perform an act which is not inherently impossible,
        but merely requires the acquiescence or consent of a third party, or the performance of a
        preceding act by the latter, the nonperformance is not ordinarily excused by the fact that
        it subsequently proves impossible for the promisor to comply with the contract, because
        of the refusal of the third party to give his consent or perform the act […].

 Barcroft Woods, Inc. v. Francis, 201 Va. 405, 409–10, 111 S.E.2d 512, 516 (1959). See also

 Pennsylvania State Shopping Plazas, Inc. v. Olive, 202 Va. 862, 866–67, 120 S.E.2d 372, 375–

 76 (1961) (finding contract performance was not excused when zoning laws permitted a variance

 and the non-performing party did not make a bona fide effort to obtain necessary permits).




                                                  17
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 18 of 20 Pageid#: 101




        Additionally, even were it impossible for Regal to resume operations, the Town also

 would not be required to perform under the Lease:

        [T]he obvious flaw in the tenant's attempt to invoke [the doctrine of impossibility] is that
        when the doctrine is applied it excuses future performance by both parties. We have
        found no case, and the tenant cites none, which holds that a party whose non-performance
        has been excused thereby may use the doctrine as a sword to compel the other party to
        accept performance different from that agreed upon.

 Reston Recreation Ctr. Assocs. v. Reston Prop. Inv'rs Ltd. P'ship, 238 Va. 419, 426, 384 S.E.2d

 607, 611 (1989) (internal citations omitted, emphasis in original).

        Thus, not only does Regal fail to make out a plausible claim for excuse of its

 performance, but even if it had, the Court could not grant the relief sought by Regal to force the

 Town to perform under the Lease and provide Regal possession of the Property while

 simultaneously excusing Regal from its performance under the Lease.

                D. Count IV “Breach of Contract” should be dismissed with prejudice.

        Regal fails to state a claim upon which relief can be granted, and amendment would be

 futile. The Court interprets the terms of the Lease as a matter of law. Ignoring Regal’s legal

 conclusions as to the terms of the Lease, Regal has not plead sufficient facts, if true, to make out

 a cause of action for breach of contract against the Town nor has Regal pled facts which would

 excuse its performance under the Lease. Even if Regal attempted to amend its Complaint to

 plead such facts, the Court cannot grant the relief requested – namely to compel the Town to

 permit Regal to maintain possession of the Property while excusing Regal’s own performance

 under the Lease. Therefore, Count IV “Breach of Contract” should also be dismissed with

 prejudice.




                                                  18
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 19 of 20 Pageid#: 102




        V. Conclusion

        Regal fails to state a claim upon which relief may be granted against the Town under

 Rule 12(b)(6) as interpreted by the U.S. Supreme Court in Iqbal and Twombly. Setting aside

 Regal’s erroneous legal conclusions, Regal’s Complaint is precisely the unadorned “the-

 defendant-unlawfully-harmed-me accusation” the U.S. Supreme Court warned of in Iqbal.

 Regal’s Complaint lacks any plausible claim against the Town. Therefore, the Town seeks

 dismissal of the Complaint in its entirety.

        WHEREFORE, Defendant, Town of Culpeper, by counsel, hereby moves this Court for

 the entry of an order dismissing the Complaint with prejudice, for an award of attorneys’ fees

 and costs pursuant to Section 24 of the Lease, and for such further relief as the Court deems

 proper and just.

                                               Respectfully submitted,

                                               THE TOWN OF CULPEPER
                                               By Counsel



                                                      /s/ Brett A. Callahan
                                               Martin R. Crim
                                               Virginia Bar Number: 33385
                                               Town Attorney, Town of Culpeper
                                               Brett A. Callahan
                                               Virginia Bar Number: 74733
                                               Assistant Town Attorney, Town of Culpeper
                                               Vanderpool, Frostick & Nishanian, P.C.
                                               9200 Church Street, Suite 400
                                               Manassas, Virginia 20110
                                               Telephone: (703) 369-4738
                                               Facsimile: (703) 369-3653
                                               Email: mcrim@vfnlaw.com
                                               Email: bcallahan@vfnlaw.com




                                                 19
Case 3:21-cv-00004-NKM-JCH Document 8 Filed 03/08/21 Page 20 of 20 Pageid#: 103




                                CERTIFICATE OF SERVICE

          I hereby certify that on March 4th, 2021, the foregoing Memorandum in Support of
 Defendant, Town of Culpeper’s Motion to Dismiss Plaintiff’s Complaint was filed electronically
 with the Clerk of the Court using the CM/ECF system. Service of the filing will be made on all
 ECF registered counsel by operation of the Court’s electronic filing system. Parties may access
 this filing through the Court’s system.



                                                    /s/ Brett A. Callahan
                                             Martin R. Crim
                                             Virginia Bar Number: 33385
                                             Town Attorney, Town of Culpeper
                                             Brett A. Callahan
                                             Virginia Bar Number: 74733
                                             Assistant Town Attorney, Town of Culpeper
                                             Vanderpool, Frostick & Nishanian, P.C.
                                             9200 Church Street, Suite 400
                                             Manassas, Virginia 20110
                                             Telephone: (703) 369-4738
                                             Facsimile: (703) 369-3653
                                             Email: mcrim@vfnlaw.com
                                             Email: bcallahan@vfnlaw.com




                                               20
